     Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 1 of 43




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT

SUZETTE BADHAI,
                                         CIVIL ACTION
          Plaintiff,                     NO. 3:18-CV-00060-JCH
v.

CONNECTICUT HOUSING FINANCE
AUTHORITY AND CLAUDIA
RODRIGUES,

          Defendants.                    JANUARY 15, 2020



                DEFENDANTS' MEMORANDUM OF LAW
          IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT




                                  DEFENDANTS — CONNECTICUT HOUSING
                                  FINANCE AUTHORITY AND CLAUDIA
                                  RODRIGUES

                                  By:   /s/ Matthew K. Curtin
                                        Matthew K. Curtin — ct27765
                                        mcurtin@murthalaw.com
                                        Chelsea K. Choi — ct30387
                                        cchoi@murthalaw.corn

                                  Murtha Cullina LLP
                                  CityPlace I - 185 Asylum Street
                                  Hartford, CT 06103-3469
                                  Telephone: 860.240.6000
                                  Facsimile: 860.240.6150
                                  Their Attorneys
       Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 2 of 43




                               TABLE OF CONTENTS

INTRODUCTION                                                                  1

FACTS                                                                          3

ARGUMENT                                                                      11

I.     LEGAL STANDARD                                                         11

II.    SUMMARY JUDGMENT SHOULD ENTER IN CHFA'S FAVOR
       BECAUSE PLAINTIFF DID NOT HAVE AN EMPLOYMENT
       RELATIONSHIP WITH CHFA                                                 12

III.   SUMMARY JUDGMENT SHOULD ENTER IN CHFA'S FAVOR ON
       PLAINTIFF'S RACE AND COLOR DISCRIMINATION CLAIMS                       15

       A.   Plaintiff's 2014 Failure to Hire Claim is Time-Barred             15

       B.   Plaintiff Cannot Establish a Prima Facie Case of Discrimination   17

            1.     Failure to Hire                                            18

            2.     Change in Assigned Work                                    22

            3.     Termination of Temporary Assignment                        23

       C.   Legitimate Non-Discriminatory Reasons Exist for Defendants'
            Business Decisions and Plaintiff Cannot Show Pretext              25

            1.     Failure to Hire                                            26

            2.     Change in Assigned Work and Termination of Temporary
                   Assignment                                                 30

IV.    SUMMARY JUDGMENT SHOULD ENTER IN CHFA'S FAVOR ON
       PLAINTIFF'S HARASSMENT/HOSTILE WORK ENVIRONMENT CLAIM                  33

       A.   Plaintiff Cannot Demonstrate She was Subject to Severe or
            Pervasive Harassment                                              33

V.     DEFENDANTS ARE ENTITLED TO SUMARY JUDGMENT ON
       PLAINTIFF'S SECTION 1983 CLAIMS IN COUNTS THREE AND FOUR
       FOR THE ADDITIONAL REASON THAT PLAINTIFF FAILS TO ALLEGE
      Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 3 of 43




      OR ESTABLISH A VIOLATION OF HER CONSTITUATIONAL RIGHTS
      AS A RESULT OF AN OFFICIAL POLICY OR CUSTOM                        37

VI.   CONCLUSION                                                         39
          Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 4 of 43



                                      INTRODUCTION

         Plaintiff Suzette Badhai ("Plaintiff") was not an employee of Defendant

Connecticut Housing Finance Authority ("CHFA"). Instead, she accepted a temporary

assignment at CHFA through a temporary employment agency, a fact Plaintiff readily

admitted at her deposition. Consequently, under well-established law, Plaintiff's

employment discrimination claims fail and summary judgment must enter in Defendants'

favor.

         Even if Plaintiff could demonstrate that CHFA was her "employer" in this case,

despite her admission to the contrary, she nevertheless cannot meet her burden of

demonstrating race and color discrimination under applicable legal standards. For this

reason, summary judgment also must be granted in Defendants' favor.

         Counts One and Two of the Plaintiff's Third Amended Complaint [ECF No. 48]

allege that CHFA did not hire Plaintiff for full-time employment and terminated her

temporary assignment on the basis of her race and color, and subjected her to

harassment and a hostile work environment, in violation of Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. § 2000e-2 ("Title VII"). Counts Three and Four

allege CHFA and Plaintiff's temporary supervisor, Defendant Claudia Rodrigues ("Ms.

Rodrigues") discriminated against Plaintiff based on her race and color, in violation of

the Equal Protection Clause of the Fourteenth Amendment. However, Plaintiff's

allegations of discrimination are premised on unsubstantiated speculation and, more

significantly, are directly contradicted by undisputed evidence, including Plaintiff's own

admissions.

         More particularly, uncontroverted evidence demonstrates Plaintiff was, at all

times, a temporary worker assigned to CHFA by her employer, K Force. Plaintiff

                                             -1-
         Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 5 of 43



performed various overflow clerical tasks to assist CHFA's Finance Department. Her

duties changed as needed and her assignment could be terminated at any time.

        The evidence further demonstrates that, over several years, CHFA had been

implementing a plan to reduce its reliance on temporary workers, including in the

Finance Department where Plaintiff had been assigned. As a result, and as the need

for Plaintiff's assistance in performing clerical tasks wound down by late 2015, Plaintiff's

services were no longer needed and her assignment was terminated in early January

2016.

        Moreover, the evidence shows that, even though Plaintiff applied for permanent

positions within CHFA's Finance Department in May 20141 and October 2015, she was

not qualified, she did not properly reapply for a reposting by CHFA, and she misstated

her credentials on her resume, including overstating her responsibilities as a temporary

worker with CHFA. Further, Plaintiff concedes she cannot offer any proof regarding the

race or color or qualifications of any person who applied for those same positions or of

the persons actually hired by CHFA. Critically, Plaintiff admits that three of the four

decision makers involved with rejecting her application for employment did not harbor

any discriminatory animus.

        In short, the evidence makes clear that CHFA's decisions — both in not hiring

Plaintiff for a permanent position and terminating her when her assignment was no

longer needed — constituted good business judgment not motivated by discriminatory




1       As set forth below, Plaintiff's claims relating to CHFA's failure to hire her for a permanent position
        in May 2014 are barred by the applicable statute of limitations and should not be considered by
        this Court in deciding the Motion for Summary Judgment. See, infra, at Section III.A.


                                                     -2-
         Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 6 of 43



animus, as Plaintiff asserts. Accordingly, summary judgment must enter in favor of

CHFA as to Count One.

        Plaintiff's claim premised on harassment and hostile work environment fares no

better. There is simply no evidence that Plaintiff was subjected to severe or pervasive

conduct in the workplace at CHFA based on her race or color, or that her conditions of

employment were altered as a result of her race or color. As a result, summary

judgment must enter in favor of CHFA with respect to Count Two.

        Finally, Defendants are also entitled to judgment as a matter of law on Counts

Three and Four to the extent that the Court grants summary judgment to CHFA on

Plaintiff's Title VII race and color discrimination and hostile work environment claims.

Thus, summary judgment should enter in favor of Defendants on all claims advanced by

Plaintiff in her Complaint.

                                                    FACTS

The Parties

        Connecticut Housing Finance Authority ("CHFA") is a quasi-public organization

that specializes in lending for affordable housing. See L. Civ. R. 56(a)1 Statement of

Undisputed Facts ¶ 1.2 Plaintiff was a temporary worker assigned to work for CHFA's

Finance Department through an employment staffing agency, K Force. Id. at ¶ 6.

During her temporary assignment, Plaintiff reported to CHFA employee, Ms. Rodrigues.

Id. at Ira 15-16.




2      Citations are set forth as "Facts, 11   ."


                                                     -3-
        Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 7 of 43



Plaintiff's Temporary Assignment at CHFA

       Plaintiff initially learned about the temporary assignment in CHFA's Finance

Department through K Force. Id. at ¶ 7. Plaintiff applied for the position online through

K Force and interviewed with K Force employees at its office. Id. at ¶ 8. Plaintiff was

paid by K Force and, if she wanted to work overtime, Plaintiff had to receive prior

authorization directly from K Force. Id. at 11¶ 9, 17. Plaintiff entered into an "Employee

Work Assignment" with K Force which expressly states that Plaintiff worked for K Force

and was assigned to provide temporary services to K Force's client, CHFA. Id. at ¶ 13.

In 2015, K Force issued Plaintiff a Form W-2. Id. at ¶ 11. Simply put, K Force was, at all

times, Plaintiff's employer, a fact Plaintiff readily concedes. Id. at ¶ 12.3

       Plaintiff was initially assigned to CHFA on or about January 14, 2013. Id. at ¶14

At the time, CHFA used temporary workers to perform overflow duties in various

departments on an as-needed basis. Id. at ¶ 2. Generally, temporary workers placed

with the Finance Department performed clerical tasks, were less skilled and had less

responsibility than CHFA employees in permanent positions. Id. at ¶ 3. CHFA does not

provide temporary workers with specific job titles given the temporary nature of the

arrangement and the variety of tasks that might be assigned or required. Id. at ¶ 4.

CHFA did not provide any health benefits to temporary workers, including Plaintiff. Id.




       Q: Then Ann Galer said, "Technically as a temporary employee you were hired through a
          temporary agency but your employer was a temporary agency. And same for you, Ms.
          Badhai, your employer was K Force. Correct? And you answered "Correct."

       A: Yes.

       Facts, at ¶ 12; Pl. Dep. Tr. at 90:16-22.


                                                   -4-
        Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 8 of 43



at ¶ 20. CHFA did not conduct any performance reviews of temporary workers,

including Plaintiff. Id. at ¶ 20.

       Plaintiff's duties as a temporary worker in the Finance Department varied and

included providing customer service, preparing receipts, data entry, and imaging or

scanning, i.e., clerical duties. Id. at If 22. Plaintiff understood that her assignment with

CHFA was temporary and that CHFA could end it at any time, even though it ended up

lasting nearly three (3) years. Id. at If 23.

Plaintiff's Interest in Full-Time Employment with CHFA

       Plaintiff applied twice for full-time positions with CHFA, in May 2014 and October

2015. Facts, at ¶¶ 31-32. Plaintiff was not hired in May 2014, and she did not timely file

a charge or complaint with the Connecticut Commission on Human Rights and

Opportunities ("CHRO") as a result of any claims of discrimination in connection with

CHFA's decision.4

       In October 2015, CHFA posted a job opening for a Financial Clerk. Id. at ¶ 33.

The position required certain skills and experience, including managing Emergency

Mortgage Assistance Program ("EMAP")5 receipts and disbursements, EMAP change

notices, new loan setup, purchase processing, and other functions related to mortgage




       Plaintiff did not file her CHRO complaint until February 4, 2016, Facts, at ¶ 73, which is nearly a
       year after the applicable 300-day statute of limitations under Title VII. See, e.g., Carrion v. Coca-
       Cola Bottling Co. of New England, 2006 WL 3526748, at *3 (D. Conn. Dec. 1, 2006) (Hall, J.)
       (granting summary judgment for defendant on Title VII race and national origin discrimination
       claims where plaintiff's charge of discrimination was filed with the EEOC and CHRO more than
       300 days following the date of his termination).

       CHFA's Emergency Mortgage Assistance Program is a program offered to qualifying
       homeowners experiencing financial hardship. With EMAP, homeowners may qualify for monthly
       financial assistance to pay an existing mortgage for up to 60 months. See Connecticut Housing
       Finance Authority, https://vvww.chfa.org/homeowners/emergency-mortgage-assistance-program/.


                                                    -5-
        Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 9 of 43



lending. Id. at li 39. Plaintiff was one of forty-seven (47) applicants for the Financial

Clerk position. Id. at ¶ 34.

       At the time, CHFA had an unofficial practice of providing temporary workers with

the opportunity of a courtesy interview for a permanent position, whether or not the

temporary worker was qualified for the position. Id. at IT 30. Because Plaintiff was a

temporary worker, CHFA offered Plaintiff a courtesy opportunity to interview for the

Financial Clerk position. Id. at If 35. But for CHFA's courtesy practice, however,

Plaintiff would not have been invited for an interview for the Financial Clerk position

because she lacked mortgage lending and purchase processing experience. Id. at li

36.

       Plaintiff applied and interviewed for the Financial Clerk position but was not

selected. Id. at If 37. Plaintiff was not hired because she lacked the regulatory

background in mortgage lending that CHFA was looking for in a Financial Clerk

candidate. Id. at IT 40. Moreover, during the application and interview process, Plaintiff

misrepresented her skills and duties associated with the work she performed at CHFA.

Id. at li 38. Plaintiff even claimed on her resume that she was an "Accounting Analyst"

at CHFA who reconciled month-end reports and performed closing procedures, created

financial statements, conducted audits to the general ledger and maintained financial

records, schedules and forms. Id. at If 38. These claims were either false or grossly

overstated since Plaintiff's temporary assignment with CHFA required her to perform

clerical tasks. Id. at ¶ 22.

       In addition, Plaintiff claimed on her resume that, while at Bank of America, she

"led sales, and service functions successfully at the banking center." See Id. at ¶¶41-



                                             -6-
         Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 10 of 43



42 (emphasis added). However, during her interview, Plaintiff conceded she had been

terminated from Bank of America specifically for not meeting her sales goals. Facts, at

li 43.
         Plaintiff interviewed with a four-person interview panel, including Ms. Rodrigues,

Tom Mangiafico, Amy Soto, and Kassy Balesano. Facts, at ¶ 37. The interview panel

unanimously rejected Plaintiff's application for the Financial Clerk position. Id. at IT 44.

On November 12, CHFA notified Plaintiff that she was not selected for the job. See Id.

at II 37. Plaintiff admits that, while she speculates Ms. Rodrigues did not hire her

because of her race or color, she has no reason to believe that the other three interview

panelists based their decision on any protected characteristic. Id. at ITIT 37, 76

Repostinq and Eventual Hire of Financial Clerk Position

         As it turned out, CHFA opted not to hire any of the 47 applicants who applied and

interviewed for the Financial Clerk position at the same time that Plaintiff applied.

Facts, at If 45. CHFA determined that none of the 47 applicants were qualified for the

position, and accordingly, CHFA reposted the position in mid-November 2015 to expand

its search for more qualified candidates. Id. at if 46. Plaintiff did not reapply for the

reposted Financial Clerk position, even though she admits she was aware of the

reposting. Id. at ¶ 47.

         After the reposting and second round of applicants, CHFA hired Cynthia Ramos,

a Hispanic female, who had well-documented experience in mortgage banking and

lending, credentials and experience which Plaintiff admittedly lacked. Id. atig48.

Indeed, Plaintiff also had no experience in the purchasing functions of the Financial

Clerk position, which constituted a substantial part of the role, and she did not possess



                                             -7-
        Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 11 of 43



the overall depth and breadth of experience and knowledge necessary for the position.

Id. at Ifif 49-50.

CHFA's Reorganization and Reduction of Temporary Workforce

        As a temporary worker, Plaintiff was not assigned permanent tasks but rather

completed projects on an as-needed basis. Facts, at ¶ 64. When Plaintiff started her

assignment at CHFA, she worked on the Federal Emergency Homeowners' Loan

Program ("FEHLP").6 Id. at ig 52. CHFA eventually ceased administering FEHLP, but

continued Plaintiff's temporary assignment and transitioned her to work on the state

EMAP program for the duration of her assignment. Id. at TT 53-54. EMAP was a

different program than FEHLP; EMAP loans offered a longer term of assistance for

borrowers and were held by CHFA rather than by the federal Department of Housing

and Urban Development. Id. at ¶ 55.

        Over the course of Plaintiff's temporary assignment, CHFA experienced a

decrease in annual closings of loans requiring monthly assistance from EMAP. Id. at If

56. By late 2015, based on a reduction in clerical work related to the EMAP program,

Ms. Rodrigues recommended to her manager, John Chilson, and to CHFA Human

Resources, that Plaintiff's temporary services were no longer needed. Id. at ¶ 57.

However, Ms. Rodrigues specifically requested, as a gesture of good will, that CHFA

wait until after the holidays to terminate Plaintiff's temporary assignment. Id. at if 58.

        Even before Plaintiff commenced her temporary assignment through K Force,

CHFA had already made a policy decision to decrease reliance on temporary workers


6       The Federal Emergency Homeowners' Loan Program ("FEHLP") was a program that provided
        loans to qualified homeowners facing foreclosure, through the U.S. Department of Housing and
        Urban Development.


                                                 -8-
       Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 12 of 43



and had begun the process of reducing the number of temporary workers in the Finance

Department and company-wide. Id. at If 66. For instance, when Plaintiff began her

assignment at CHFA, there were eight (8) temporary workers in the Finance

Department. Id. at1167. But by the time Plaintiffs temporary assignment ended, CHFA

had reduced its temporary workforce in the Finance Department from eight (8) to one

(1) workers. Id. at Iff 68. In fact, overall, CHFA reduced its temporary workforce from a

high of eighty-two (82) workers in 2011 to only four (4) workers by early January 2017.

Id. at ¶ 69. As of 2019, CHFA had stopped using temporary workers. Id. at 115.

Termination of Plaintiff's Temporary Assignment

       On or about January 6, 2016, Ms. Rodrigues informed Plaintiff that her

assignment had ended. Id. ¶ 59. Although Ms. Rodrigues informed Plaintiff that her

assignment would end on Friday, January 8, 2016, and she would be paid for the

additional two days, Plaintiff chose to leave her temporary assignment immediately on

January 6, 2016, two days before it was scheduled to end. Id. at Irg 60-61.

       While Plaintiff was performing temporary services for CHFA, she was looking for

other jobs. Id. at1121. Plaintiff understood her temporary placement at CHFA could

end at any time. Id. at li 65. CHFA did not replace Plaintiff and no CHFA position went

unfilled after she left. Id. at ¶ 63. Plaintiff has no first-hand knowledge of who made the

decision to eliminate her temporary assignment. Id. at ¶ 71.

Plaintiff's Charges of Discrimination

       On or about February 4, 2016, Plaintiff filed a charge of discrimination with the

CHRO alleging that CHFA failed to hire, demoted, and terminated her because of her

race and color. Id. at ¶ 73. Plaintiff testified at her deposition that she charged CHFA



                                            -9-
       Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 13 of 43



with discrimination because she felt she was qualified for the permanent position of

Finance Clerk, but was not hired, notwithstanding the fact that she also acknowledged

she does not know who else applied, what the other applicants' qualifications were, and

what his or her race or color was, id. at 1f 74, and notwithstanding the fact that Plaintiff

did not reapply after CHFA opted to repost the Financial Clerk position to seek better

qualified candidates.

       The CHRO conducted a full investigation and, on May 31, 2017, made a finding

of "No Reasonable Cause," administratively dismissing the Plaintiff's complaint. Id. at li

75.

Plaintiff's Lawsuit

       Despite the CHRO's findings, on or about December 18, 2017, Plaintiff initiated

an action against Defendants in Connecticut Superior Court. See ECF No. 1. The

action was removed to federal court and Plaintiff subsequently amended her complaint

three times. See ECF Nos. 20-1, 26, and 48. Her Third Amended Complaint, which is

the operative complaint, alleges that CHFA failed to hire her, demoted her, and

terminated her based on her race and color. See ECF No. 48 li 14. More particularly,

Plaintiff asserts claims of employment discrimination in violation of Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e-2 ("Title VII") (Count One), a claim

for harassment and hostile work environment in violation of Title VII (Count Two), and

claims for race and color discrimination in violation of the Equal Protection Clause of the

Fourteenth Amendment against CHFA and her former temporary supervisor, Ms.

Rodrigues, respectively (Counts Three and Four). For the reasons set forth below, this

Court should grant summary judgment in favor of Defendants on all counts.



                                             -10-
        Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 14 of 43



                                       ARGUMENT

I.     LEGAL STANDARD

       Summary judgment is appropriate where the record demonstrates "there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law." Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 256 (1986). A "material" fact is one "that might affect the outcome of the suit under

governing law . . . . Factual disputes that are irrelevant or unnecessary will not be

counted." Anderson, 477 U.S. at 248. A "genuine" dispute over a material fact exists "if

the evidence is such that a reasonable jury could return a verdict for the nonmoving

party." Id.

       The moving party bears the initial burden of establishing that there are no

genuine disputes as to any material fact. Weinstock v. Columbia Univ., 224 F.3d 33, 41

(2d Cir. 2000). Once such a showing is made, the burden shifts to the nonmoving party

to show the existence of a genuine issue for trial. Id. The Court may rely on admissible

evidence only, Spiegel v. Schulmann, 604 F.3d 72, 81 (2d Cir. 2010), and must view the

evidence in the record in the light most favorable to the nonmoving party, drawing all

reasonable inferences in that party's favor. Weinstock, 224 F.3d at 41.

       A party opposing summary judgment cannot defeat the motion by relying
       on the allegations in his pleading, or on conclusory statements, or on mere
       assertions that affidavits supporting the motion are not credible. At the
       summary judgment stage of the proceeding, [p]laintiffs are required to
       present admissible evidence in support of their allegations; allegations
       alone, without evidence to back them up, are not sufficient.

Welch-Rubin v. Sandals Corp., 2004 WL 2472280, at *1 (D. Conn. Oct. 20, 2004)

(quoting Gottlieb v. County of Orange, 84 F.3d 511, 518 (2d Cir. 1996) (internal

quotations omitted)). "Summary judgment cannot be defeated by the presentation . . .


                                           -11-
       Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 15 of 43



of but a 'scintilla of evidence' supporting [a] claim." Fincher v. Depository Trust &

Clearing Corp., 604 F.3d 712, 726 (2d Cir. 2010) (quoting Anderson, 477 U.S. at 251).

       If the nonmoving party fails to make a sufficient showing on an essential element

of any claim or defense for which he has the burden of proof at trial, then summary

judgment is appropriate. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). "In such a

situation, there can be 'no genuine issue as to any material fact,' since a complete

failure of proof concerning an essential element of the nonmoving party's case

necessarily renders all other facts immaterial." Id. at 322-23; accord Goenaga v. March

of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir. 1995) ("movant's burden . . .

satisfied if he can point to an absence of evidence to support an essential element of

nonmoving party's claim"). In short, if there is no genuine issue of material fact,

summary judgment may enter. Celotex, 477 U.S. at 323.

II.    SUMMARY JUDGMENT SHOULD ENTER IN CHFA'S FAVOR BECAUSE
       PLAINTIFF DID NOT HAVE AN EMPLOYMENT RELATIONSHIP WITH CHFA

       As Plaintiff has admitted and the facts make clear, CHFA was not Plaintiff's

"employer" as that term is used for purposes of determining liability under Title VII; she

was, at all times, employed by K Force. Plaintiff has failed to present any facts to

contradict this conclusion that would suggest CHFA had an employer-employee

relationship with her. If CHFA was not Plaintiff's employer, then it cannot be held liable

for workplace discrimination under Title VII. See, e.g., Sowemimo v. D.A.O.R. Sec.,

Inc., 43 F. Supp. 2d 477, at 489-90 (S.D.N.Y. 1999) (defendant not an employer where

security guard staffing agency paid plaintiff, maintained her employment records,

maintained her insurance, and had ultimate authority to fire plaintiff, even though

defendant supervised plaintiff); accord Shah v. Bank of Am., 598 F. Supp. 2d 596, 602-


                                            -12-
       Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 16 of 43



03 (D. Del.), aff'd, 346 F. App'x 831 (3d Cir. 2009) (holding that bank was not

"employer" of temporary employee placed by temporary staffing agency where the

plaintiff had an on-going relationship with the agency, agency assigned employee's rate

of pay, employee reported his hours worked to agency, and agency paid plaintiff). On

this basis alone, summary judgment must enter in favor of CHFA on all counts of the

Complaint.

       "This court uses the single and joint employer analyses to determine whether a

non-employer has sufficient ties to a plaintiff or her employer to impose liability for

workplace discrimination under Title VII . . . ." Lenoble v. Best Temps, Inc., 352 F.

Supp. 2d 237, 243 (D. Conn. 2005). Control over an individual's work is a highly

important factor under both tests. Id. at 245. "A plaintiff may prove that two distinct

business entities are joint employers by showing that both companies '(1) did the hiring

and firing; (2) directly administered any disciplinary procedures; (3) maintained records

of hours, handled the payroll, or provided insurance; (4) directly supervised the

employees; or (5) participated in the collective bargaining process." Id. at 246 (citation

omitted).

       Here, Plaintiff readily admits she was, at all times, a K Force employee placed by

K Force staffing agency in a temporary assignment within CHFA's Finance Department.

Facts, at ini 6, 12. Plaintiff understood she was an employee of a staffing agency rather

than CHFA. Id. at ¶ 12. The "Employee Work Assignment" between K Force and

Plaintiff clearly states that Plaintiff worked for K Force and was assigned to provide

temporary services to K Force's client, CHFA. Id. at li 13. Further, K Force issued a

2015 W-2 to Plaintiff. See Id. at ¶ 11.



                                            -13-
       Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 17 of 43



       Defendant does not dispute that it exercised some supervisory control over the

Plaintiff by identifying tasks for Plaintiff to perform in her temporary assignment. Facts,

at li 16. However, this fact alone is not dispositive, see Sowemimo, 43 F. Supp. 2d at

490, and other indicia of control were missing.

       The undisputed facts reflect that Plaintiff had an on-going and regular

relationship with K Force. Plaintiff testified she came to know of the assignment at

CHFA based on a job posting by K Force. Facts, at li 7. In order to be placed at CHFA,

Plaintiff applied for the position online through K Force and interviewed with K Force

employees at its office. Id. at li 8. K Force paid Plaintiff during the temporary

assignment. Id. at ¶ 17. K Force's authorization was required if Plaintiff wanted to work

overtime. Id. at If 9. Plaintiff never received benefits or performance reviews during the

relevant period of time from CHFA, and CHFA, as a policy known to Plaintiff, did not

provide benefits or performance reviews of temporary workers. Id. at lilf 19-20. CHFA

did not discipline Plaintiff during her assignment. Id. at ¶ 20.

       These facts demonstrate CHFA was not Plaintiff's employer and, therefore, it

cannot be held liable for workplace discrimination. See West, supra, 205 F. Supp. 2d at

540-41 (company was not employer where it did not informally or formally evaluate

plaintiff's performance; counsel or coach her performance; train her or offer to pay for

job-related training; provide her with administrative support; or pay her directly for her

services). Accordingly, the Court should enter summary judgment in Defendants' favor

on all counts of the Complaint.




                                            -14-
       Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 18 of 43




III.   SUMMARY JUDGMENT SHOULD ENTER IN CHFA'S FAVOR ON
       PLAINTIFF'S RACE AND COLOR DISCRIMINATION CLAIMS

       Even assuming, arguendo, that CHFA, rather than K Force, was Plaintiff's

employer for the purposes of Title VII, Plaintiff's claims of discrimination under Title VII

fail as well. Title VII prohibits an employer from discriminating "against any individual

with respect to . . . compensation, terms, conditions, or privileges of employment,

because of such individual's race, color... ." 42 U.S.C.A. § 2000e-2(a)(1). Plaintiff

nevertheless has a heavy burden to prove a prima facie case of discrimination under

Title VII. She must establish that Defendants' stated reasons for not hiring Plaintiff,

removing certain duties, and ultimately terminating her temporary work assignment

were false and pretextual, and that CHFA's business decisions were, in fact, motivated

by race or color discrimination. The undisputed facts do not support Plaintiff's

contention and, as a result, Plaintiff cannot meet her burden. As such, summary

judgment should enter in favor of Defendants.

       A.     Plaintiff's 2014 Failure to Hire Claim is Time-Barred

       As an initial matter, CHFA is entitled to summary judgment on Plaintiff's race and

color discrimination claim concerning her failure to be hired by CHFA for a permanent

position in or around May 2014 because such claim is time-barred by the applicable

limitation period under Title VII. Title VII's 300-day statute of limitations period begins

after the commission of "an alleged unlawful employment practice." 42 U.S.C. § 2000e-

5(e)(1). Generally, "a litigant has up to 180 or 300 days after the unlawful practice

happened to file a charge with the EEOC." Johnson v. Connecticut, Dep't of




                                            -15-
        Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 19 of 43



Corrections, 428 F. Supp. 2d 87, 92 (D. Conn. 2006), aff'd sub nom. Johnson v. State of

Connecticut Dep't of Corrections, 225 F. App'x 42 (2d Cir. 2007).

       Although Plaintiff seeks to circumvent the statute of limitations by alleging a

"continuous course of discrimination," under well-established law, the May 2014 failure

to hire is a discrete act that is no longer actionable. See ECF No. 48 114; see also

Lyon v. Jones, 260 F. Supp. 2d 507, 511 (D. Conn. 2003), aff'd, 91 F. App'x 196 (2d Cir.

2004). This Court has held that a "failure to promote" claim is a "paradigmatic discrete

act for which an action accrues for statute of limitations purposes on the date on which

a decision not to promote occurs." Johnson, 428 F. Supp. 2d at 92 (citing Forsyth v.

Fed. Employment and Guidance Serv., 409 F.3d 565, 572 (2d Cir.2005) (statute of

limitations applies to "most discrete discriminatory acts, i.e., termination, failure to

promote, denial of transfer, or refusal to hire . . . .")). "[D]iscrete [ ] acts are not

actionable if time barred, even when they are related to acts alleged in timely filed

charges. Each discrete [ ] act starts a new clock for filing charges alleging that act."

Sealy v. State Univ. of New York at Stony Brook, 2018 WL 3151701, at *8 (E.D.N.Y.

Mar. 5, 2018) (citation omitted), report and recommendation adopted as modified, 2018

WL 1505565 (E.D.N.Y. Mar. 27, 2018).

       Here, it is undisputed that Plaintiff filed her CHRO complaint on February 4,

2016. Facts, at IT 73. Therefore, Plaintiff cannot bring a claim based on a purportedly

discriminatory act — failure to hire — which took place more than 300 days prior to the

February 4, 2016 filing date. The 300th day preceding Plaintiff's complaint with the

CHRO is April 10, 2015. She alleges she was not hired for a position for which she was

duly qualified in or around May 2014 — nearly a year prior to the running of the



                                               -16-
       Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 20 of 43



limitations period. Therefore, Plaintiff's race and color discrimination claim based on

failure to hire Plaintiff for the position in May 2014 are time barred and summary

judgment must enter in favor of Defendants to the extent Plaintiff's claims are premised

on events from May 2014.

       B.       Plaintiff Cannot Establish a Prima Facie Case of Discrimination

       Plaintiff's remaining claims fail because she cannot establish a prima facie

discrimination case. Title VII and Section 1983 claims are both analyzed under the

three-part burden shifting framework set forth in McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973). See Roge v. NYP Holdings, Inc., 257 F.3d 164, 168 (2d Cir.

2001).7 First, Plaintiff is required to establish a prima facie case of discrimination. "A

prima facie case for disparate treatment is established by showing that: 1) the plaintiff is

a member of a protected class; 2) the plaintiff was qualified for his job; 3) the plaintiff

suffered an adverse employment action; and 4) that the adverse employment action

occurred under conditions giving rise to an inference of discrimination." Joiner v.

Chartwells & Compass Grp. N. Am., 500 F. Supp. 2d 75, 78 (D. Conn. 2007). If a

plaintiff establishes each element of her prima face case, the burden shifts to the

defendant to "offer a legitimate, non-discriminatory reason for its actions." Id. at 79.

Once the defendant articulates a legitimate, non-discriminatory reason for the


7      Count Three is asserted against CHFA under Section 1983, and Count Four, under Section 1983,
       is asserted against Ms. Rodrigues. Claims asserted under Title VII and 42 U.S.C. § 1983 are
       addressed utilizing the same legal standards and, accordingly, such claims are analyzed
       together. See Brown v. Waterbury Bd. of Educ., 247 F. Supp. 3d 196, 206 (D. Conn. 2017); see
       also Jackson v. Norwalk Bd. of Educ., 2004 WL 2472223, at *9 (D. Conn. Sept. 9, 2004) (granting
       summary judgment for defendants on employment discrimination claims under § 1983 and Title
       VII under the same McDonnell Douglas burden shifting analysis). As was the case in Brown,
       Plaintiff's "Title VII discriminat[ion] . . claim survives only if [Ms. Rodrigues] is liable, as [Plaintiff]
       identifies no other [CHFA] employee, agent, or supervisor who is alleged to have discriminated
       against him." See Brown, 247 F. Supp. 3d at 206 n. 4; and Facts at If 76.


                                                      -17-
        Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 21 of 43



employment action, the burden shifts back to the plaintiff to produce evidence that the

defendant's proffered explanation is pretext for illegal employment discrimination. Id.

Even though the burden shifts under this framework, the ultimate burden to prove

discrimination remains with the plaintiff at all times. See Martinez v. Connecticut, State

Library, 817 F. Supp. 2d 28, 38 (D. Conn. 2011).

       As set forth below, Plaintiff cannot demonstrate a prima facie case as to the

second, third or fourth elements of the McDonnell Douglas standard. Further, the

evidence makes clear that CHFA had a legitimate, non-discriminatory basis for

terminating Plaintiff's temporary position, along with virtually all other temporary workers

at CHFA. Lastly, Plaintiff cannot demonstrate that CHFA's explanation for ending her

temporary assignment was pretextual. As such, summary judgment must be granted in

favor of Defendants on all Plaintiff's discrimination claims.

              1.     Failure to Hire

       Plaintiff asserts that Defendants discriminated against her by failing to hire her for

the Financial Clerk position in October 2015. Plaintiff's claim fails because she cannot

establish she was qualified for the position.

       It is Plaintiff's burden to establish that she met the qualifications for the position.

See Cooper v. Connecticut Pub. Def's Office, 480 F. Supp. 2d 536, 544 (D. Conn.

2007), aff'd sub nom. Cooper v. State of Connecticut Pub. Defs. Office, 280 F. App'x 24

(2d Cir. 2008). "[B]eing 'qualified' refers to the criteria the employer has specified for

the position." Thornley v. Penton Publ'g., Inc., 104 F.3d 26, 29 (2d Cir. 1997). "While

discriminatory employment practices are prohibited, a court must 'respect the

employer's unfettered discretion to choose among qualified candidates." Witkowich v.

Gonzales, 541 F. Supp. 2d 572, 581 (S.D.N.Y. 2008) (citation omitted). "A plaintiff may
                                             -18-
       Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 22 of 43



defeat summary judgment by showing that he was objectively so much better qualified

than the person promoted over him that the employer's justification for the decision must

be pretextual." Id. at 582.

       The evidence establishes that the minimum qualifications for the Financial Clerk

position included experience in purchase functions and mortgage lending. See Facts at

¶ 39. Although Plaintiff asserts she was qualified for the Financial Clerk position, her

sworn testimony contradicts her conclusory allegation. She admits that part of the

Financial Clerk job duties included purchasing functions, but also admits that she had

no experience in this area.8 Facts, at 111148-49.

       Importantly, Plaintiff concedes she lacked any mortgage lending experience.

See Id. at ¶ 40. When questioned at her deposition on this issue, Plaintiff dodged this

topic several times before admitting she did not understand what mortgage lending

experience entailed. /d.9 Plaintiff's lack of relevant work experience barred her from

consideration for the Financial Clerk position. Facts at '1140. Simply stated, Plaintiff was

not qualified for the position, a critical element in establishing her prima facie case. See

Nielsen v. Bellevue Hosp. Ctr., 1996 WL 457326, at *8 (S.D.N.Y. Aug. 14, 1996)

(dismissing a failure to hire claim where the plaintiff could not establish he met the

minimum qualifications for the position); Said v. Institute of Intl Educ., Inc., 1982 WL

310, at *6 (S.D.N.Y. Apr. 15, 1982) (holding that plaintiff could not establish a prima




       In her deposition, Plaintiff testified "I did not perform purchasing functions... I did not process
       purchases at CHFA, no." Facts, at 11¶ 48-49; Pl. Dep. Tr. at 123:6-12.

      In her deposition, Plaintiff asked "What are the assignments that [are] involved in mortgage
      lending? ... I ... don't know what the details are for mortgage loans or mortgage lending." Facts,
      at ¶ 40; Pl. Dep. Tr. at 159:1-160:23.


                                                    -19-
        Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 23 of 43



facie case for discriminatory discharge where plaintiff did not meet the requirements for

a bank clerk position as defined by the employer).

       In Angione v. Sikorsky Aircraft Corp., 199 F. Supp. 3d 628 (D. Conn. 2016), a

temporary worker brought an age discrimination action alleging that the employer failed

to hire him as a permanent employee due to his age. The plaintiff was a temporary

employee of the staffing agency and was initially assigned as a materials analyst in

Sikorsky's Avionics Department. Id. at 631. During his four years at Sikorsky, plaintiff

applied for various positions, including positions in Sikorsky's purchasing and finance

groups. Id. During his assignment, plaintiff applied and interviewed for multiple

positions but was never hired. Id. at 631-33. The court held that plaintiff's failure to hire

claims failed because he was not qualified for the positions sought and he lacked

experience and skills necessary to perform the requisite job functions. Id. at 639.

       Here, as in Angione, Plaintiff's temporary position with CHFA was, at all times, a

clerical one which required Plaintiff to perform clerical tasks that differed from the job

responsibilities of the Financial Clerk position. She admits she lacked experience in

mortgage lending and purchasing functions, key responsibilities of the Financial Clerk

position. In short, Plaintiff fails to prove a prima facie case for her failure to hire claim

because she cannot establish that she was qualified for the position sought. As such,

summary judgment should enter in favor of Defendants.

       In the alternative, Plaintiff's discriminatory failure to hire claim fails because she

did not apply for the reposted Financial Clerk position that was actually filled. One of

the basic elements of a "failure to hire" case is evidence that Plaintiff actually applied for

the position. See McCall v. City of Danbury, 116 F. Supp. 2d 316, 319 (D. Conn. 2000),



                                              -20-
       Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 24 of 43



aff'd, 16 F. App'x 77 (2d Cir. 2001); Petrosino v. Bell Atl., 385 F.3d 210, 226-27 (2d Cir.

2004) (holding that female employee's failure to apply, at least informally, for specific

management positions that she knew were vacant in her department precluded

employee's failure-to-promote sex discrimination claim under Title VII); Brown v. Coach

Stores, Inc., 163 F.3d 706, 710 (2d Cir. 1998) (employee bringing Title VII failure-to-

promote claim must "allege that she . . applied for a specific position . . . and was

rejected therefrom, rather than merely asserting that on several occasions she . .

generally requested promotion").

       Plaintiff applied and interviewed for a Financial Clerk position that was posted in

October 2015. Facts, at 1137. CHFA received forty-seven (47) applications for the

Financial Clerk position. Id. at ¶ 34. Unsatisfied with the applicant pool, CHFA opted

not to hire anyone at the time Plaintiff applied and was interviewed. Id. at ¶ 45. The

position was left unfilled when, on or about November 18, 2015, CHFA reposted the

position to expand its search for more qualified candidates. Id. at ¶ 46. It is undisputed

that, in addition to lacking the requisite qualifications, Plaintiff also never reapplied for

the reposted Financial Clerk position even though she was aware of the reposting.10 Id.

at ¶ 47. The individual selected for the Financial Clerk position came from the second




10     Plaintiff testified as follows:

       Q: Were you aware that the financial clerk position was subsequently reposted?

       A: It was.

       Q: Did you apply for that position?

       A: When it was reposted, no.

       Facts, at ¶ 47; Pl. Dep. Tr. at 119:17-21.

                                                    -21-
       Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 25 of 43



pool of applicants in response to the job reposting.11 "If plaintiff 'was qualified for the

position ... [y]et he never applied ... [he] was never rejected under circumstances that

would give rise to an inference of racial discrimination." Campbell v. Cellco P'ship, 860

F. Supp. 2d 284, 300 (S.D.N.Y. 2012). Summary judgment should enter in favor of

Defendants because the undisputed facts establish that Plaintiff did not apply for the

Financial Clerk position when it was reposted on or about November 18, 2015.

               2.      Change in Assigned Work

       Plaintiff also fails to make out a prima facie case of employment discrimination to

the extent her claim is premised on a change in temporary assignment work duties that

constituted an adverse employment action. Plaintiff's job duties did not change; she

was always assigned clerical tasks. To the extent those tasks diminished over time, this

was caused by an overall reduction in workload and not by discriminatory animus.

       "[A]ssigning additional job duties that are within a plaintiffs job responsibilities,

even if clerical in nature, does not constitute an adverse employment action." Admassu

v. Fox/Lorber Assocs., Inc., 2003 WL 22290226, at *3 (S.D.N.Y. Oct. 6, 2003). In

Admassu, the plaintiff worked as an Accounting Manager for the defendant for one year

before having to report to a new supervisor who plaintiff claimed "demoted" her by

directing her to work on data entry tasks, rather than accounting and other financial

tasks. Id. at *1. The plaintiff in Admassu also alleged that "another employee with no

supervisory authority over plaintiff asked her to do data entry work, [that] defendant re-

assigned portions of plaintiff's supervisory responsibilities to other employees, [and]

promoted another employee to the position of Senior Accountant over her." Id. The

11     Moreover, the successful applicant for the reposted position was a Hispanic woman. Facts, at
       ¶ 48.

                                                -22-
       Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 26 of 43



court found that the defendant had not discriminated against the plaintiff based on her

race and national origin by allegedly forcing her to do non-accounting level clerical work

or a mixture of both accounting and related clerical functions. Id. at *6.

       Here, Plaintiff alleges that two months before her temporary assignment ended,

Defendant "removed major assignments from [her] responsibility." See ECF No. 48

¶ 10. She also testified she was "demoted" because Ms. Rodrigues "moved all of her

assignment with the exception of scanning." Pl. Dep. Tr. at 135:4-16 (Exhibit 3). As

the court found in Admassu, this Court should find that these purported "changes" in

duties do not constitute an adverse employment action.

       First, scanning was always a task within Plaintiff's job responsibilities. In fact, the

entire purpose of Plaintiff's temporary assignment was to perform clerical duties within

the Finance Department. Facts, at 1122. Second, there was no job title associated with

the temporary work that Plaintiff performed within the Finance Department, and as a

temporary worker, Plaintiff was not assigned permanent tasks but completed projects

on an as-needed basis. Facts at 111. 18, 64. Plaintiff cannot claim she was demoted

because she never held a specific job title or responsibility. She always performed

clerical work in her capacity as a temporary worker; the nature and the volume even

though the volume of clerical tasks simply varied and eventually diminished over time.

      In sum, Plaintiff did not suffer an adverse employment action as a result of any

alleged change in her temporary work duties. She therefore cannot establish a prima

facie case of discrimination. Summary judgment should enter in favor of Defendants.

              3.     Termination of Temporary Assignment

      Lastly, Plaintiff cannot meet her burden of establishing a prima facie case that

she was terminated from her temporary work assignment under circumstances giving
                                            -23-
       Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 27 of 43



rise to an inference of discrimination. "A plaintiff may support an inference of race

discrimination by demonstrating that similarly situated employees of a different race

were treated more favorably." Admassu, supra, 2003 WL 22290226, at *2 (citation

omitted).

       Here, Plaintiff admits she was a K Force employee placed by K Force staffing

agency in a temporary assignment within CHFA's Finance Department. Facts, at If 6.

Plaintiff was assigned to work at CHFA through an "Employee Work Assignment"

executed with K Force, estimated to begin on or around January 14, 2013. Id. at If 13.

Plaintiff was hired as a temporary clerical worker, through K Force, who performed

overflow tasks for CHFA. Id. at ¶ 2,6. Further, she understood that the employee work

assignment was temporary. Id. at If 23. Plaintiff testified at her deposition that her

assignment at CHFA was not for a set period of time and she understood that it could

end at any time. Id. atli. 23.

       Plaintiff's work assignment ended because the services she performed were no

longer needed. More particularly, as the record makes clear, from the beginning of

Plaintiff's assignment in 2013 through the end of her assignment in 2016, CHFA

experienced a continual decrease in annual closings of loans requiring monthly

assistance from EMAP. Id. at ¶ 56. It is undisputed that, over the relevant span of time,

the work associated with Plaintiff's temporary assignment declined as a result of the

decrease in loan closings to the point where no work remained for Plaintiff to perform.

Id. at ¶ 57. Toward the end of Plaintiff's temporary assignment, she was performing

only scanning services which CHFA also ultimately no longer needed. Id.




                                            -24-
       Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 28 of 43



       During Plaintiff's temporary assignment, CHFA had used temporary workers to

perform these overflow clerical tasks, but CHFA was already in the process of reducing

its dependence on a temporary workforce, a process that had absolutely nothing to do

with a worker's race or color. Facts, at 1166. Specifically, in 2013, eight (8) temporary

workers were assigned to the Finance Department at the time Plaintiff began her

assignment at CHFA. Id. at ¶ 67. Over the three-year period prior to the termination of

Plaintiff's temporary assignment, CHFA reduced its temporary workforce in the Finance

Department from eight (8) to one (1) person. Id. at 1168. In fact, the evidence

demonstrates CHFA reduced its temporary workforce from a high of eighty-two (82)

workers in 2011 to only four (4) workers as of early January 2017, which, as set forth

below, was part of CHFA's legitimate business decision and overarching plan to reduce

its use of temporary workers. Id. at 1[1] 5, 69. Accordingly, summary judgment should

enter in favor of Defendants.

       C.     Legitimate Non-Discriminatory Reasons Exist for Defendants'
              Business Decisions and Plaintiff Cannot Show Pretext

       Even if Plaintiff is able to establish a prima facie case of discrimination, CHFA

had legitimate, non-discriminatory reasons for its actions, which Plaintiff cannot

establish was pretext for discrimination based upon Plaintiff's race. CHFA's burden "is

one of production, not persuasion, it can involve no credibility assessment." Martinez v.

Connecticut, State Library, 817 F. Supp. 2d 28, 38 (D. Conn. 2011). In a discrimination

claim, the employer can offer any legitimate nondiscriminatory reason for the actions it

took. When reviewing an employer's legitimate non-discriminatory reason, the court is

not a "roving commission to review business judgments." Montana v. First Fed. Say. &

Loan Ass'n of Rochester, 869 F.2d 100, 106 (2d Cir. 1989). "[The court's] role is to


                                           -25-
       Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 29 of 43



prevent unlawful hiring practices, not to act as a superpersonnel department that

second guesses employers' business judgments." Johnson v. IAC/Interactive Corp., 2

F. Supp. 3d 504, 515 (S.D.N.Y. 2014) (internal citations omitted).

       Once a defendant offers a legitimate, non-discriminatory reason for its actions,

the ultimate burden shifts back to the plaintiff to prove the defendant intentionally

discriminated against her — that the legitimate, non-discriminatory reason offered by the

defendant was not the employer's true reason, but was a pretext for discrimination.

Keene v. Hartford Hosp., 208 F. Supp. 2d 238, 246 (D. Conn. 2002).

              1.     Failure to Hire

       Defendant had a legitimate non-discriminatory reason for not hiring Plaintiff for

the Financial Clerk position in October 2015. Plaintiff was not the best candidate; she

simply did not possess the same level of experience, training, and education as the

selected candidate. Although Plaintiff had experience working at CHFA in a temporary

role in the Finance Department, her training and career did not distinguish her as the

prime or even qualified candidate for the Financial Clerk position.

       As this Court has held, an employer "has discretion to choose among equally

qualified candidates, provided the decision is not based upon unlawful criteria."

Johnson v. Connecticut Dept of Admin. Servs., 972 F. Supp. 2d 223, 253 (D. Conn.

2013), aff'd, 588 F. App'x 71 (2d Cir. 2015) (emphasis added) (citation omitted). In

Johnson, an African-American applicant unsuccessfully applied for a position with

Connecticut Department of Administrative Services (DAS). On summary judgment, the

Court found plaintiff failed to show that DAS's articulated legitimate, nondiscriminatory

reasons for not hiring plaintiff were pretextual. The record failed to demonstrate that

plaintiff's application was so far superior to that of the successful candidates that no
                                            -26-
       Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 30 of 43



reasonable person could have chosen those candidates over plaintiff. Simply stated, the

choice of a more qualified candidate constitutes a legitimate, non-discriminatory reason

for rejecting an applicant.

       Additionally, Plaintiff's application materials were demonstrably misleading.

During the application and interview process, Plaintiff misrepresented her skills and

duties in her temporary position with CHFA. Facts, at IT 36. Plaintiff claimed in her

resume that she was an "Accounting Analyst" at CHFA, despite having no formal title,

and claimed further that she reconciled month-end reports and performed closing

procedures, created financial statements, conducted audits to the general ledger and

maintained financial records, schedules and forms, significantly misstating and over-

inflating the clerical work she had performed for CHFA. See Facts, at IT 38. In addition,

Plaintiff stated on her resume that, while at Bank of America, she "led sales, and service

functions successfully at the banking center." See Pl. Dep. Tr. at 123:13-17 (Exhibit 3).

However, during the interview with CHFA, Plaintiff conceded she had been terminated

by Bank of America for not meeting her sales goals in contradiction to the claim on her

resume. Facts at ¶ 43.

       In support of her failure to hire claim, Plaintiff can only offer her own belief — not

any evidence in the record — that she was qualified for the Financial Clerk position or

that she was more qualified than the person ultimately hired for the position. "I don't

know what they believe, but I am telling you what I was qualified for. I was qualified for

the position." See Facts, at If 74. A plaintiff's own subjective belief, unsubstantiated by

facts and evidence, does not suffice:

       [A]n employee's subjective opinion about his qualifications is insufficient to
       give rise to a triable issue of fact concerning whether the employer's

                                             -27-
       Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 31 of 43



       proffered reason for its actions is a pretext for discrimination, and that is
       particularly true where the employer's decision whether to hire plaintiff did
       not depend simply on whether he was qualified, but on whether he was
       the best candidate for the job.

Richane v. Fairport Cent. Sch. Dist., 179 F. Supp. 2d 81, 87 (W.D.N.Y. 2001); see also

Angione, supra, 199 F. Supp. 3d at 638 (plaintiff failed to set forth facts establishing he

was qualified for purchasing and finance positions when his background was more in

warehousing).

       In short, although Plaintiff claims she was qualified for the Financial Clerk

position, the evidence, including Plaintiff's sworn testimony, contradicts this claim. She

had no experience in the purchasing functions required for the Financial Clerk position,

and limited or unsuccessful experience in mortgage lending; Plaintiff did not possess

the depth and breadth of experience and knowledge necessary for the position. Facts,

at ¶¶ 48-49. Further, Plaintiff's application and resume also were misleading and

overstated, raising additional issues with respect to her qualifications for the position. Id.

at ¶¶ 38-40. The fact that Plaintiff had already worked at CHFA and was familiar with

some procedures does not make her the most qualified or the best fit for the position.

       Equally important, after reposting the Financial Clerk position in November 2015,

Plaintiff admittedly did not bother reapplying for the position even though she knew it

was reposted. Consequently, CHFA ultimately hired Cynthia Ramos, a Hispanic

woman, because she had significant, relevant work experience in mortgage banking

and lending, experience that Plaintiff admittedly lacked. Id. at ¶ 48. Further, Plaintiff

admitted having no first-hand knowledge of who made the hiring decision for the




                                            -28-
        Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 32 of 43



Financial Clerk position. Id. at II 51. Plaintiff testified she had no idea what Ramos'

qualifications were. Facts, at ¶ 74.12

       Plaintiff cannot offer any evidence to support her claim that Defendant's

justifications for not selecting her for the Financial Clerk position were pretextual, or that

CHFA's decision was based on race or color — especially considering the selected

candidate was a Hispanic female. Plaintiff was not more qualified for the Financial

Clerk position than Ms. Ramos. When asked to identify the basis for her claim that she

was discriminated against, the only grounds Plaintiff could identify was that she felt she

was qualified and should have been hired. Facts, at ¶ 74. "[C]onclusory and

substantially unsupported assertions that an employer's proffered race-neutral reason

was a pretext for discrimination may support a grant of summary judgment in favor of

the employer." Johnson, supra, 972 F. Supp. 2d at 253; see also Holt v. KMI-Cont'l,

Inc., 95 F.3d 123, 130 (2d Cir. 1996) (plaintiff cannot show pretext simply by "asserting

her personal belief that she was the most qualified person for the various positions.").

       Accordingly, CHFA has satisfied its burden by establishing it had a legitimate,

non-discriminatory reason for not selecting Plaintiff for the Financial Clerk position.

Plaintiff cannot offer any evidence, except her own conclusory suppositions, to counter

CHFA's decision to hire another candidate, and certainly cannot offer any evidence to



12     Q: Were you involved in the hiring process for Cynthia Ramos?

       A: No.

       Q: Do you know what her qualifications are?

       A: I don't know what her qualifications are.

       Facts, at ¶ 74; Pl. Dep. Tr. at 167:22-168:1.


                                                  -29-
       Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 33 of 43



suggest that CHFA's reasons for not hiring her were pretextual. As to this basis for

Plaintiff's claims, summary judgment should be granted in favor of CHFA.

              2.     Change in Assigned Work and Termination of Temporary
                     Assignment

       With respect to Plaintiff's claims regarding the change in her assigned work and

her termination, even if the Court finds Plaintiff can establish a prima facie case of

discrimination, CHFA had a legitimate non-discriminatory reason for its decisions. First,

the temporary work and tasks that Plaintiff had been doing diminished over the time

Plaintiff was assigned to CHFA. Second, for years even before Plaintiff's assignment,

CHFA had been in the process of reducing its reliance on the services of temporary

workers with the ultimate goal of eliminating all temporary positions, including Plaintiff's.

Lack of work and reductions in work force are legitimate, independent, and non-

discriminatory reasons for a defendant's adverse employment decision. See, e.g.

Jackson v. Post Univ., Inc., 836 F. Supp. 2d 65, 87 (D. Conn. 2011) (rejecting university

employee's discriminatory discharge claim where "economic cutbacks led to the

termination of one field admissions position and [supervisor's] analysis of employee

performance and initiative led him to conclude that plaintiff was the least valuable

employee in field admissions"); Windham v. Time Warner, Inc., 275 F.3d 179, 188 (2d

Cir. 2001) (concluding a legitimate business reason for terminating employees was that

the department had less work); Jaiyeola v. Carrier Corp., 350 F. App'x 583, 585 (2d Cir.

2009) (affirming summary judgment where employer's proffered reason for black male

employee's termination, downsizing of department in which he was weakest performer,

held to be legitimate, nondiscriminatory reason).




                                            -30-
        Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 34 of 43



       It is also undisputed that Plaintiff was a temporary worker whose work could be

assigned or taken away at any time. Facts, at ¶ 64-65. When Plaintiff began her

assignment at CHFA, she worked on FEHLP program. Id. at ¶ 52. Over time, the

FEHLP program was eliminated and the FEHLP workload was phased out. Id. at ¶ 53.

CHFA then transitioned Plaintiff to work on the State's EMAP program. Id. at ¶ 54.

       However, the evidence makes clear that, from the beginning of Plaintiff's

assignment with CHFA in 2013, through her termination in January 2016, CHFA

experienced overall a decrease in annual loan closings requiring monthly assistance

from EMAP. Id. at ¶ 56. As a direct result of the reduction in loan closings and the

attendant reduction in work, Ms. Rodrigues recommended to her manager, John

Chilson, and to CHFA Human Resources, that Plaintiff's temporary assignment should

be eliminated. Id. at ¶ 57. CHFA had determined, by late 2015, that it no longer needed

Plaintiff's temporary services; however, at Ms. Rodrigues's request, CHFA waited until

after the holidays to terminate the temporary assignment. Id. at ¶ 58. In fact, Plaintiff's

temporary assignment continued longer than other temporary workers due to

Rodrigues's efforts. Id. at ¶ 62.

       In short, the end of Plaintiff's temporary assignment resulted naturally as a result

of CHFA's goal of winding down reliance on temporary workers and from the lack of

EMAP-related clerical work for Plaintiff to perform. CHFA has set forth a legitimate,

non-discriminatory reason for ending Plaintiff's temporary work assignment, and

summary judgment should enter in favor of CHFA.

       Having demonstrated that CHFA had a legitimate, non-discriminatory basis for its

decision, the burden shifts back to Plaintiff. However, Plaintiff cannot establish that



                                            -31-
       Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 35 of 43



Defendants' non-discriminatory reason is false or that discrimination was the true

reason why Plaintiff's temporary assignment ended. Plaintiff does not dispute that her

temporary assignment could have ended at any time. Id. at II 65. In addition, Plaintiff

chose to leave before the last day of her temporary assignment. Ms. Rodrigues

informed Plaintiff, on January 6, 2016, that she would be paid to work through Friday

January 8, 2016. Id. at IT 60. However, Plaintiff chose to leave her temporary

assignment immediately, two days before it was scheduled to end. Id. at1161. Finally,

CHFA did not replace Plaintiff's temporary position and no CHFA position went unfilled

when she left. Id. at ¶ 63.

       Additionally, there is no evidence that Plaintiff's temporary assignment was

changed or terminated because of her race or color, or that CHFA harbored any racial

animus toward Plaintiff. Plaintiff can present no evidence to establish that similarly

situated employees of a different race were treated more favorably than she was

because, in the end, CHFA sought to reduce its temporary workforce as a whole, no

matter the race.13 Plaintiff never filed any complaints of discrimination or voiced any

concerns about Ms. Rodrigues's alleged behavior to CHFA's Human Resources or

executive-level management or even to her employer, K Force. Facts, at ¶ 72. Plaintiff

admitted in her deposition that she had no reason to believe anyone on the interview

panel for the Financial Clerk position had discriminated against her based on her race



13    Moreover, at the CHRO Fact Finding Conference, Plaintiff's witness, Deborah Campbell, who is
      African-American, and who never worked with Plaintiff in Defendant's Finance Department, and
      who voluntarily left her temporary assignment with Defendant in 2014 to start a regular, full-time
      job at another organization, stated that Defendant did not hire temporary employees, no matter
      the race, and that she believed this was a result of "a lot of politics." See State of Connecticut
      Commission on Human Rights and Opportunities No Reasonable Cause Finding dated May 31,
      2017. See Exhibit 5.


                                                 -32-
      Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 36 of 43



or color. Id. at ¶ 37. In short, it is undisputed that Defendants did not harbor any

discriminatory animus towards Plaintiff and Plaintiff cannot establish an inference of

discrimination. Plaintiff's employment discrimination must fail based on the complete

lack of any evidence demonstrating Plaintiff was discriminated against because of her

race or color. Accordingly, because Plaintiff has failed to meet her burden on the

essential elements of her Title VII claim, the Court should enter summary judgment in

CHFA's favor on Plaintiff's claims that she was not hired for the Financial Clerk position

and that her temporary assignment was changed or ended because of intentional race

discrimination.

IV.    SUMMARY JUDGMENT SHOULD ENTER IN CHFA'S FAVOR ON
       PLAINTIFF'S HARASSMENT/HOSTILE WORK ENVIRONMENT CLAIM

       In Count Two, Plaintiff alleges she was subject to harassment and a hostile work

environment during her temporary assignment at CHFA, in violation of Title VII. A claim

of discriminatory treatment in violation of Title VII may be premised on proof that the

plaintiff was required to work in a hostile or abusive work environment. Blake v.

Developmental Servs., 278 F. Supp. 3d 519, 533 (D. Conn. 2017), aff'd sub nom.

Blake v. Department of Developmental Servs., 750 F. App'x 54 (2d Cir. 2019). Here,

because no evidence exists that Plaintiff was subjected to conduct sufficiently severe or

pervasive to alter the conditions of her work assignment, summary judgment should

enter in favor of CHFA on Count Two.

       A.     Plaintiff Cannot Demonstrate She was Subject to Severe or Pervasive
              Harassment

       "To prevail on a hostile work environment claim, a plaintiff must establish that her

workplace was 'permeated with discriminatory intimidation, ridicule, and insult that is

sufficiently severe or pervasive to alter the conditions of the victim's employment and

                                            -33-
       Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 37 of 43



create an abusive working environment.'" Longshore-Pizer v. Connecticut, 451

F. Supp. 2d 401, 411 (D. Conn. 2006) (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17,

21 (1993)). This Court follows the Supreme Court's two-part test for proving a hostile

work environment claim. Id. The first part addresses "whether the conduct in question

was objectively hostile," while the second part examines whether the plaintiff

"subjectively perceived the work environment as abusive." Id. at 411-12.

       To determine whether a work environment is objectively hostile, the Court must

look at the totality of the circumstances, considering such factors as "the frequency and

severity of the discriminatory conduct, whether such conduct is physically threatening or

humiliating, and whether the conduct unreasonably interferes with the plaintiff's work

performance." Williams v. Cty. of Westchester, 171 F.3d 98, 100 (2d Cir. 1999). "No

single factor is required or dispositive." Longshore-Pizer, 451 F. Supp. 2d at 412. If the

plaintiff can make this showing, she must then demonstrate that she subjectively

perceived the work environment as abusive. "The demonstrated effects that the work

environment had on the plaintiff's mental well being are very pertinent to deciding

whether the plaintiff actually viewed her surroundings as intolerable." Id. Finally, "it is

axiomatic that to establish a race-based hostile work environment under Title VII, the

plaintiff must demonstrate that the conduct occurred because of her race." Blake,

supra, 278 F. Supp. 3d at 533.

       In this case, Plaintiff's hostile work environment claim fails because no evidence

exists to support her claim that she was subject to severe or pervasive conduct based

on her race. Plaintiff offers conclusory allegations that, during the course of her

employment, Ms. Rodrigues exhibited a negative animus toward black employees. See



                                             -34-
        Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 38 of 43



ECF No. 48 at ¶ 12. Plaintiff alleges that Ms. Rodrigues "routinely spoke

condescendingly" and "verbally attacked" two separate black employees. Id. Plaintiff

produced no evidence to support these allegations.

       With respect to conduct directed particularly at Plaintiff, she alleged that

"Defendant Rodrigues would never communicate directly with the Plaintiff, and while

she once acknowledged the death of a sick cat of a Caucasian employee, Rodrigues

never acknowledged Plaintiff when she returned to work after a brief illness." See ECF

No. 48 at ii 13. In her deposition, Plaintiff testified Ms. Rodrigues also discriminated

against her because Ms. Rodrigues watched movies in her office on her phone with

other employees, but never asked Plaintiff to participate. See Pl. Dep. Tr. at 229:16-24.

(Exhibit 3). Plaintiff undermined her own testimony, however, by conceding she had no

evidence to support her claim because she was never in the office with Ms. Rodrigues

and she could not actually see that Ms. Rodrigues and others were watching movies on

the phone. See Pl. Dep. Tr. at 230:3-11. (Exhibit 3). Ms. Rodrigues denied watching

videos or movies on her phone in the workplace. Rodrigues Dep. Tr. at 155:25-156:1.

(Exhibit 2). Plaintiff alleged Ms. Rodrigues often congregated with other employees

and excluded Plaintiff. See Pl. Dep. Tr. at 230:12-22. (Exhibit 3). However, Plaintiff

offered no evidence to corroborate her assertion and, as Ms. Rodrigues testified, any

private conversations she had with other employees were work-related. Rodrigues

Dep. Tr. at 156:2-7. (Exhibit 2).

       Lastly, Plaintiff alleges that she had major assignments taken away from her and

that she had to train individuals hired after Plaintiff started her temporary assignment at

CHFA. See ECF No. 48 at ¶ 8, 10. Removal of assignments and being asked to train



                                            -35-
       Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 39 of 43



other individuals does not constitute severe or pervasive harassment. See Blake,

supra, 278 F. Supp. 3d at 533 (holding that temporary work reassignments and

excessive monitoring was not sufficiently severe or pervasive conduct to rise to the level

of creating a hostile work environment). Further undermining her claim, Plaintiff

admitted at her deposition that she was not individually singled out to train a new

employee, Ann Lea, but that she was part of a larger, collaborative team assigned to

train Ms. Lea. See Pl. Dep. Tr. at 110:6-12.14 (Exhibit 3).

       Even taking these allegations as true and construing them in the light most

favorable to Plaintiff, she cannot establish that the alleged hostile conduct was

objectively severe and pervasive. "Conduct that is merely offensive, and not severe or

pervasive enough to create an objectively hostile or abusive work environment

[meaning] an environment that a reasonable person would find hostile or abusive [ ] is

beyond Title VII's purview." Blake, supra, 278 F. Supp.3d at 533 (internal quotation

marks omitted) "[B]oorish behavior, without more, does not create an actionable hostile

work environment." Johnson v. IAC/Interactive Corp., 2 F. Supp. 3d at 517.

      Indeed, in Johnson, the court held that the plaintiff did not produce evidence of a

hostile work environment to survive summary judgment where the plaintiff alleged an

undesirable apportionment of assignments, inadequate support, premature review of

14    A: When Ann started I actually assisted with her training.

      Q: By yourself?

      A: Other employees.

      Q. So other employees and you collaboratively trained Ann Lea?

      A. Correct.

      Pl. Dep. Tr. at 110:6-12.


                                                -36-
        Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 40 of 43



her work, a strict standard of review applied to her work, and that she suffered rude but

facially-neutral comments in a demeaning tone. As with the allegations in Blake and

Johnson, Plaintiff's allegations in this case, even if true, fail to rise to the level of a

hostile work environment claim. More significantly, the evidence fails to demonstrate

the existence of an objectively hostile work environment.

       Moreover, Plaintiff cannot demonstrate that the alleged conduct occurred

because of her race. Other than uncorroborated allegations, Plaintiff has no proof

demonstrating that employees of another race or color were treated more favorably than

she was, or that Ms. Rodrigues or anyone else at CHFA ever directly referenced

Plaintiff's race or color. No evidence exists that Ms. Rodrigues or anyone else at CHFA

made disparaging statements or engaged in any other inappropriate conduct directed

toward Plaintiff because of her race or color. In fact, Plaintiff testified that her only

evidence of race and color discrimination on the part of Ms. Rodrigues is her general

belief that Ms. Rodrigues engaged in disparate treatment against black African-

Americans. Facts, at ifi 77.

       In sum, Plaintiff cannot meet the applicable legal standard for demonstrating

objectively or subjectively that she was subjected to a hostile work environment.

Accordingly, summary judgment must enter in favor of CHFA on Plaintiff's hostile work

environment claim in Count Two.

V.     DEFENDANTS ARE ENTITLED TO SUMARY JUDGMENT ON PLAINTIFF'S
       SECTION 1983 CLAIMS IN COUNTS THREE AND FOUR FOR THE
       ADDITIONAL REASON THAT PLAINTIFF FAILS TO ALLEGE OR ESTABLISH
       A VIOLATION OF HER CONSTITUATIONAL RIGHTS AS A RESULT OF AN
       OFFICIAL POLICY OR CUSTOM

       Plaintiff has failed to allege, let alone establish, a CHFA policy or custom that

would support her Section 1983 claims. Per well-established law, a public entity or
                                              -37-
       Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 41 of 43



official cannot "be held liable under Section 1983 for alleged unconstitutional actions by

its employees below the policy-making level solely upon the basis of respondeat

superior." Ukeje v. New York City Health & Hosps. Corp., 821 F. Supp. 2d 662, 669

(S.D.N.Y. 2011). To establish a viable 1983 claim for the unconstitutional acts of a

defendant's employees, a "plaintiff must plead and prove that the violation of

constitutional rights resulted from a municipal custom or policy." Id. at 670.

       Here, Plaintiff's Third Amended Complaint fails to allege that CHFA maintained a

custom or policy, i.e., "a widespread pattern of behavior" implicating her narrow claims

of discrimination and harassment aimed at Ms. Rodrigues. The entirety of this case is,

in essence, a dispute concerning Plaintiff's perceived treatment under the supervision of

Ms. Rodrigues. Indeed, Plaintiff conceded at her deposition that her claims are directed

at Ms. Rodrigues, and she has no reason to believe that anyone at CHFA other than

Ms. Rodrigues harbored any discriminatory animus. See Facts at ¶ 76. Consequently,

in addition to the fact that the Plaintiff simply cannot produce evidence of any

discrimination or harassment, she cannot establish that CHFA maintained any

widespread custom or policy to support her claims. See, e.g., Collins v. Stasiuk, 56

F.Supp.2d 344, 345 (S.D.N.Y.1999) ("The decision to fire one man, for whatever

reason, is neither a course or method of action . . . . It is a singular act, applicable to

one individual . . . . It is hard to imagine any decision that falls farther outside the

common understanding of the word 'policy."). Plaintiff's Section 1983 claims against

CHFA and Ms. Rodrigues must therefore be dismissed with prejudice. Ukeje, 821 F.

Supp. 2d at 671 (granting summary judgment to defendant employer because plaintiff

failed to show any evidence of any municipal policy or practice).


                                              -38-
       Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 42 of 43



VI.   CONCLUSION

      For all the foregoing reasons, Defendants respectfully request that the Court

grant their Motion for Summary Judgment in its entirety.



                                         DEFENDANTS CONNECTICUT HOUSING
                                         FINANCE AUTHORITY AND CLAUDIA
                                         RODRIGUES


                                         By     /s/ Matthew K. Curtin
                                              Matthew K. Curtin — ct27765
                                              mcurtin@murthalaw.com
                                              Chelsea K. Choi — ct30387
                                              cchoi@murthalaw.com

                                        Murtha Cullina LLP
                                        CityPlace I - 185 Asylum Street
                                        Hartford, Connecticut 06103-3469
                                        Telephone: 860.240.6000
                                        Facsimile: 860.240.6150
                                        Their Attorneys




                                         -39-
       Case 3:18-cv-00060-JCH Document 75-1 Filed 01/15/20 Page 43 of 43




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 15, 2020, a copy of the foregoing was

electronically filed. Notice of this filing will be sent by e-mail to all parties by operation of

the Court's electronic filing system or by mail to anyone unable to accept electronic filing

as indicated on the Notice of Electronic Filing. Parties may access this filing through the

Court's CM/ECF System.




                                            /s/ Matthew K. Curtin
                                            Matthew K. Curtin
